Title: To John Adams from Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, 24 February 1798
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly
To: Adams, John


				
					Sir,
					Charleston South Carolina the 24th of february 1798.
				
				Your Predecessor George Washington Granted to me little While ago after my arrival in this Country a place of Sub Engeneer in this State Which Employment give to me two dollars and an half per Day, I have filled till this Day the duty of this charge With activity as much Zeal, that my Duties Gave me Leave, I received my allowance till october the first, of the Last year but Since, thougt I have made all formality Who Was directed to me by the Secretary at War, I did not receive any answer, neither the Last quarter of my Salaries Expired the first of January of this year. I do not believe to deserve the enmity of my chief. I think it peculiar motives had compelled my demission, I Shoulde have been inform of it. because they Would been to judicious, to made me hoped Vainly, under the only help to Suply to my Subsistence and those of my Wife and children, I flatter myself that is nothing but forgetfulness, Who deprive me of it at this time, and I think So with more Wright, that it Seems to me impossible, While the Congres Shew to the memory of me father the most Sincere attachement in according to Each of my Sisters 400 Dollars by year, I am rejected by the Very Same hands Who offers to them assistance and help.it is to your Excellency that I Will adress myself, Since that my Voice Was not heard of any body. I pray you to make me Know my fate as Soon as you can in order to not increase the debts Which the Wants Compel me to Contract under the assurance of my appointemens because if I am Suppress, I don’t Know it by any advice of any body.I am With the most profound respect and Greatest Veneration / of your Excellency / the most humble and / obedient Servant
				
					Auguste de GrasseEngnr. to the Service of the U. Stes.
				
				
			